ON MOTION FOR STAY
REYNOLDS, Chief Judge.
The third party defendant, Abcor Steel Co., has moved this court for an order staying these proceedings as to it, or in the alternative, staying the entire action. On July 2, 1985, 611 F.Supp. 958 this court rendered a decision and order that denied a similar motion on the part of the original defendant, National Cold Drawn, Inc. Ab-cor has also failed to convince the court that a stay is appropriate. For the reasons stated in this court’s order of July 2, 1985, the motion is denied.
IT IS THEREFORE ORDERED that the third party defendant’s motion for a stay of these proceedings is denied.